ACQUISITION AGREEMENT AMONG

 WENTWORTH ENERGY, INC. ("PURCHASER")

AND THE MEMBERS OF KLE MINERAL HOLDINGS, LLC ("SELLERS")

          

THIS ACQUISITON AGREEMENT

, is made and entered into effective as of March 28, 2005 (the "Agreement"),
among Wentworth Energy, Inc., a Oklahoma corporation ("Wentworth" or
"Purchaser"), and the limited liability members and interest holders of KLE
Mineral Holdings, LLC, a Kentucky Limited Liability Company ("KLE"), Sam P.
Burchett, with an address of 200 W. Vine Street, Suite 400, Lexington, Kentucky
40507 and Stephen G. Lunn, with an address of 427/428 Old Brompton Road, South
Kensington, London SW7 3SS, United Kingdom (British duel citizenship UK/NZ
(respectively the "Sellers").



 

 WHEREAS, the Sellers and the Board of Directors of Purchaser have approved the
terms of this Agreement and of the transactions contemplated hereby;

 

 WHEREAS, the Sellers and Purchaser have previously entered into an option
agreement dated March 28, 2005, providing for the payment of an initial option
amount of $50,000 and $10,000 per month till Final Closing and upon such
payments that Sellers are irrevocably required to sell to Purchaser their
Limited Liability Interest, at Final Closing to occur after June 1, 2005 and
before August 31, 2005, in exchange for the Purchase Price and, upon completion
of Purchasers due diligence and other matters;

 

 WHEREAS, this Agreement provides for the terms of the acquisition from Sellers
and transfer of all of Sellers' Limited Liability Interests (4 Units) in KLE to
Purchaser in exchange for the Purchase Price as set forth herein; and

 

 WHEREAS, the Sellers and Purchaser desire to set forth the terms of the
agreement in connection with the transactions provided for.

 

NOW, THEREFORE, in consideration of the promises and representations, warranties
and agreements herein contained, the parties hereto agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

Definitions. As used herein, the following terms shall have the following
meanings: 

 

 "Acquired and Assumed Assets and Liabilities" is defined as all the disclosed
assets and liabilities of KLE as of the date of Closing and set forth on
exhibits and schedules to this Agreement. 




 "Agreement" has the meaning specified in the introductory paragraph above but
shall include all exhibits, schedules and Ancillary Documents as if fully set
forth and incorporated herein. 

 

 "Ancillary Documents" as to any Person means all agreements, releases,
certificates and other documents contemplated by this Agreement and where
required to be entered into or executed by such Person; and where a reference to
a Person is made in conjunction with a reference to "Ancillary Documents," the
term shall refer only to such documents which such Person has entered into or
executed. 

 

"Closing" is defined as the initial execution and delivery of this Agreement and
all transactions contemplated herein to be completed prior to the Final Closing
and as further specified in Section 3.01 hereof.

 

 "Closing Date" is defined as the date agreed to by the parties, not sooner than
June 1, 2005 and before August 31, 2005 whereby the Final Closing shall take
place and as further specified in Section 3.01 hereof.

 

 "Code" means the Internal Revenue Code of 1986, as amended.

 

 "Common Stock" means the common stock of Wentworth Energy, Inc.

 

 "Effective Date" The effective date of this agreement is March 28, 2005.

 

"Final Closing"  is defined as when the Option is exercised by Purchaser, the
Sellers' transfer the Limited Liability Interest to Purchaser in exchange for
the Purchase Price on the Closing Date.

 

 "Governmental Entity" has the meaning specified in Section 4.02 hereof.

 

 "Knowledge" means, with respect to any Person, (I) actual knowledge of such
Person (including the actual knowledge of the officers, directors and key
employees of such Person).

 

"Laws" means all applicable common law and any statute, law, code, ordinance,
regulation, rule, resolution, order, determination, writ, injunction, award
(including, without limitation, any award of any arbitrator), judgments and
decrees applicable to the specified persons or entities and to the businesses
and assets thereof. The laws of the Commonwealth of Kentucky will have
overriding preference if not otherwise noted.

 

 "Limited Liability Interest(s)" means the entire interest of the members in KLE
Mineral Holdings, LLC, a Kentucky limited liability company, in the form of 4
Units, held by the individual Sellers (1 unit held by Sam P. Burchett and 3
units held by Stephen G. Lunn).




"Option" means the Option Agreement entered into on March 28, 2005 whereby
Purchaser, upon full payment of the Option Amount shall have the right to close
on the transactions contemplated by this Agreement. The option becomes
irrevocable to Sellers upon full payment of the Option Amount and may be
exercised by Purchaser anytime after June 1, 2005 and before August 31, 2005.




"Option Amount" shall mean the initial payment of $50,000 paid upon execution of
the Option and any further monthly instalments of $10,000 commencing on April 1,
2005 and continuing on each successive first day of the month through August 1,
2005 and not exceeding a total amount of $100,000.

 

"Person" means a natural person, corporation, partnership or other business
entity, or any Governmental Entity.

 

"Properties" means the KLE's interest in 119 patents and other assets associated
with those patents as more fully described in Exhibit E, also identified as
Acquired Assets.

 

"Purchase Price" has the meaning specified in Section 3.02 hereof.

 

Purchaser" has the meaning specified in the introductory paragraph above.

 

"SEC" means the Securities and Exchange Commission.

 

"Securities Act" means the Securities Act of 1933, as amended.

 

"Sellers" as previously defined and specified in the introductory paragraph
above are Sam P. Burchett and Stephen G. Lunn. This shall mean the individual
limited liability interest holders of KLE for purposes of the sale of the entity
known as KLE.

 

ARTICLE 1 – EXERCISE OF OPTION TO PURCHASE INTERESTS

 

1.01    Option Rights. Previously, Purchaser entered into an Option Agreement
for the amount of $50,000.00 plus $10,000 per month until Closing, (as defined
hereinabove the "Option Amount") executed by the parties on March 28, 2005 (a
copy of which is attached hereto and incorporated herein as Exhibit F). Upon
full payment of the Option Amount in the instalments provided for in the Option
Agreement, Purchaser will have the right to exercise the option to acquire the
Limited Liability Interests of Sellers for a period extending from June 1, 2005,
through August 31, 2005. The total amount paid under the option agreement shall
be deducted from the cash portion of the Purchase Price at the Final Closing. As
provided in the Option Agreement, the failure by Purchaser to make any
instalment, when due, renders the Option null and void with no obligation by
Sellers to return any Option instalments previously paid all such payments to be
deemed liquidated damages to Sellers.

 

1.02    Exercise of Option. Upon payment of the entire Option Amount  the option
shall be deemed irrevocable by the parties and the Closing of the acquisition of
the Limited Liability Interests pursuant to this Agreement shall take place at a
date after June 1, 2005, but before August 31, 2005, at Purchaser's election and
determination.

 

 1.03    Failure to Exercise. Should Purchaser fail to exercise the Option and
close on this Agreement by August 31, 2005, the Sellers shall retain the Option
Amount as liquidated damages and shall have no further obligation to sell the
Limited Liability Interest to Purchaser.

 

ARTICLE 2 – PURCHASED INTERESTS AND ASSUMED LIABILITIES

 

2.01 Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, Purchaser will offer to acquire the Sellers' Limited Liability
Interest as set forth on Schedule 2.01 from Sellers in exchange of the Purchase
Price as set forth and defined in Section 3.01

 

2.02 Transfer of ownership. Ownership rights in the Properties will remain with
KLE and Sellers will be transferring their respective ownership rights in KLE.
KLE will have the assets and liabilities as set forth on Exhibit B (as defined
the Assumed Assets and Liabilities), with net changes in the worth of these
assets and liabilities only to occur in the normal course of business during the
period of operation prior to acquisition of the Limited Liability Interests by
Purchaser.

 

2.03 Transfer free from charge. Interests tendered will be acquired on the terms
of the offer, free from charges and encumbrances not specifically set forth in
this Agreement, together with all rights attaching thereto.

 

2.04 Assumption of liabilities. Purchaser will take KLE subject to those Assumed
Liabilities which are associated with KLE, including mining or clean up costs
and facilities closing costs as set out in Schedule 2.04.

 

2.05 Recommendation/Consent. KLE is a member managed limited liability company
and therefore does not require the consent of any managing member. The sale of
any member's limited liability interest requires the consent of a majority of
the non-selling members. As there are only two members, the execution of this
Agreement by both members shall constitute the requisite consent as required
under applicable Kentucky law and the KLE operating agreement as well as any
recommendation of sale by KLE's interest holders.

 

ARTICLE 3 – THE CLOSING; PURCHASE PRICE

 

 3.01 Closing and Final Closing. The Closing shall occur upon execution of this
Agreement which may be held in escrow pending final due diligence and
arrangements for funding the Purchase Price.  The Final Closing of the
transaction contemplated by this Agreement shall occur after June 1, 2005 and
before August 31, 2005 at Purchaser's election. At the Final Closing, on the
Closing Date, all rights to the Interests of Sellers in KLE shall be assigned,
transferred and conveyed to Purchaser in exchange for the Purchase Price as set
forth in Section 3.02, including the delivery of the agreed shares in Purchaser
and cash in accordance with the Closing Procedure set out in Exhibit A.   

 

 3.02 Purchase Price. The Purchase Price is Twelve Million Two Hundred and Fifty
Thousand Dollars and no cents ($12,250,000) in a tax-free exchange (if
applicable) of the Limited Liability Interest of Sellers for Seven Million Five
Hundred Thousand (7,500,000) common shares (at an agreed upon value of $1.50 per
share) in Wentworth stock and the payment of $1,000,000 (less the aggregate
amount already paid to Buyer pursuant to the option agreement) in cash payable
as follows: one-third (1/3) of the balance due at Closing payable on or before
June 1, 2005, one-third (1/3) of the balance due at Closing payable on or before
July 1, 2005 and the remaining one-third of the balance due at Closing on or
before August 1, 2005 all of which shall be paid into an escrow account to be
set up specifically for this purpose at Central Bank and Trust Company, a
financial institution, located in Lexington, Kentucky. Therefore, on the Closing
Date at the Final Closing, Purchaser shall purchase all of the Limited Liability
Interests and associated rights for a price of Twelve Million, Two Hundred and
Fifty Thousand Dollars and no cents ($12,250,000). Sellers, at their sole
option, may elect to receive, in lieu of cash at Final Closing, an additional
Six Hundred and Sixty Six Thousand Six Hundred and Sixty Seven (666,667) common
shares of Wentworth stock (valued for purposes of this Agreement at $1.50 per
share), minus an amount of common shares equal to the amount of payments
previously paid pursuant to the Option Agreement, divided by $1.50, with such
election to be exercised in writing within one business day of the Closing Date.
 

 

            3.02(a) At the Final Closing, Wentworth will also issue Seven
Million Five Hundred Thousand (7,500,000) shares of Wentworth common stock
(valued at $1.50 per share only for purpose of the exchange) to Sellers in the
proportions of their ownership of the Limited Liability Interest in further
exchange for the acquisition of the Limited Liability Interest and in
satisfaction of Eleven Million Two Hundred and Fifty Thousand Dollars and no
cents ($11,250,000) of the Purchase Price which exchange shall be deemed a
tax-free exchange.   

 

             3.02(b) At the Final Closing, if Wentworth is unable to make the
payment of the cash portion of the Purchase Price as provided in section 3.02
($1,000,000 less the amount of payments already made pursuant to the Option
Agreement) it shall be at Sellers' sole option, whether to elect to take the
entire Purchase Price in shares of Wentworth (valued for purposes of this
Agreement at $1.50 per share) or declare the Agreement null and void. In
electing to declare the Agreement null and void, Sellers shall retain the Option
Amount as its sole liquidated damages.  

 

3.03 Post Acquisition Cooperation. The Purchaser and Sellers, post acquisition,
shall exert all efforts to increase the probability of prevailing in any
existing and future litigation and in exploring, developing and leasing the
Properties with the intent to bring them into production. 




3.04 Representation to the Board of Directors. Sellers and Purchaser agree that,
post Closing, it will be in the parties' interest to have at least two former
members of KLE on the Board of Directors of Purchaser. It is therefore the
expressed intention of the parties to make the necessary arrangements to propose
to the annual general meeting of Purchaser to elect two new members to the Board
of Directors of Purchaser reflecting the shareholders situation
post-acquisition. To the extent possible, by a written consent of a majority of
the Wentworth shareholders, the two (2) newly-appointed board members will be
Sam Burchett and Stephen Lunn, and their appointment will be ratified, if
necessary, at the next Annual General Meeting of the shareholders. 

 

3.05     Total Number of Wentworth Shares Outstanding. Wentworth warrants that
it shall have no more than twenty-five (25) million shares of common stock
outstanding after the completion of the transactions contemplated by the
Agreement and the subsequent financing for the exploration and development of
the Properties. Any subsequent issuance of additional Wentworth common stock
shall be accomplished such that there shall be equal dilution of the ownership
immediately after the final closing and issuance of the seven million five
hundred thousand  (7,500,000) shares to Sellers.

 

ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

OF SELLER

 

 Seller hereby represents and warrants to Purchaser as follows: 

 

4.01 Organization, Good Standing and Foreign Qualification. Sellers represent
that KLE is a Limited Liability Company duly organized, validly existing and in
active standing under the laws of the Commonwealth of Kentucky.  

 

4.02 Authority Relative to Agreements. Sellers have the requisite individual
power and authority to enter into this Agreement and all Ancillary Documents,
and to carry out their obligations hereunder and thereunder. The execution and
delivery of this Agreement and each ancillary document, and the consummation of
the transactions provided for herein and therein, have been duly authorized by
the unanimous consent of the Members of KLE and do not violate any provision of
the respective Articles of Organization or Operating Agreement of KLE. The
execution by Sellers of this Agreement and each ancillary document, and the
consummation of the transactions provided for hereby and thereby, will not
conflict with or effect a breach, violation, default, or cause an event of
default, under any mortgage, lease, or other material agreement or instrument,
or any statute, regulation, order, judgment or decree to which KLE or Sellers
are a party or by which they are bound, or any law or governmental regulation
applicable to Sellers, or require the consent of any Person (other than the
parties to this Agreement). Without limiting the generality of the foregoing, no
notices, reports or other filings are required to be made by Sellers with, nor
are any consents, registrations, approvals, permits or authorizations required
to be obtained by Sellers from, any government or governmental, regulatory or
administrative authority or agency, domestic or foreign (each, a "Governmental
Entity"), in connection with the execution and delivery of this Agreement by
Sellers and the consummation by Sellers of the transactions contemplated by this
Agreement and the Ancillary Documents. This Agreement and the Ancillary
Documents constitute legal, valid and binding obligations of Sellers,
enforceable in accordance with their terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting rights of creditors generally and general principles of
equity, whether applied at law or in equity. 

 

4.03  Tax Matters. KLE was organized in May, 2004 and there have been no state
or federal tax returns due or filed by KLE. Sellers will cause KLE to file the
appropriate state and federal partnership returns for KLE on or before the due
dates for those returns or any applicable extension(s). KLE may also be subject
to unmined minerals tax returns and will file such returns or seek the
appropriate extensions for the filing of such returns.

 

4.04. Litigation. Sellers have and continue to represent to Purchaser the
various litigations pending in state and federal court, including bankruptcy
court, regarding certain patents and associated rights included in the
Properties. Schedule 4.04 contains the current listing of outstanding litigation
matters regarding the Properties that are known to the best of Sellers'
knowledge. Sellers specifically make no representation or warranty regarding
litigation unknown to Sellers or that no further litigation will result and
specifically avers that to the best of Sellers' knowledge further litigation may
or will occur regarding the Properties and their associated leasing and
development. Further, Sellers make no representation or warranty regarding the
amount of legal invoices that may be associated with such pending litigation or
any future litigation. It is anticipated that substantial future legal fees will
be incurred in defending and prosecuting the rights of KLE to the Properties.
Purchaser, as of the date of this Agreement, has not reviewed all pleadings in
the litigations set forth on Schedule 4.04. Sellers, at Purchaser expense, will
provide copies of all such pleadings and other documents deemed necessary by
Purchaser to complete its due diligence of Sellers and KLE regarding said
litigations prior to Closing.  

 

4.05. Brokers. Neither Sellers nor Purchaser shall have any obligation or
liability to pay any fee or other compensation to any Person engaged by either
in connection with this Agreement and the transactions contemplated hereby
except as specifically disclosed along with the exact amount of any such broker
fee and expense(s) as set forth on Schedule 4.05.

 

4.06. True Copies.   All copies of documents delivered or made available to
Purchaser in connection with this Agreement are true and correct copies of the
originals thereof. 

            4.07. Compliance with Law. KLE and each Seller is in material
compliance with all federal, state and local laws, regulations and ordinances
applicable to their business and operations other than the filing of and payment
of the unmined minerals taxes.

 

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Sellers as follows: 

 

5.01 Organization, Good Standing and Foreign Qualification. Purchaser is a
corporation duly incorporated and validly existing and in good standing under
the laws of the State of Oklahoma and is duly qualified and in good standing as
a foreign corporation in each jurisdiction where the failure to be so qualified
would have a material adverse effect on Purchaser.  

 

5.02 Capitalization and Financial Resources. Purchaser has the necessary
capitalization and financial resources to fulfill its commitments set forth in
this Agreement, including but not limited to fulfilling the Purchase Price
obligations set forth herein.

 

5.03 Authority Relative to Agreements. Purchaser has the requisite corporate
power and authority to enter into this Agreement and all Ancillary Documents,
and to carry out their obligations hereunder and thereunder including but not
limited to the issuance of the shares contemplated in the Purchase Price. The
execution and delivery of this Agreement and each ancillary document, and the
consummation of the transactions provided for herein and therein, have been duly
authorized by the unanimous consent of the Board of Directors of Purchaser or an
authorized Committee thereof, and does not violate any provision of the
respective Certificates of Incorporation or Bylaws of Wentworth. The execution
by Purchaser of this Agreement and each ancillary document, and the consummation
of the transactions provided for hereby and thereby, will not conflict with or
effect a breach, violation, default, or cause an event of default, under any
mortgage, lease, or other material agreement or instrument, or any statute,
regulation, order, judgment or decree to which Purchaser is a party or by which
it is bound, or any law or governmental regulation applicable to Purchaser, or
require the consent of any Person (other than the parties to this Agreement).
Without limiting the generality of the foregoing, no notices, reports or other
filings are required to be made by Purchaser with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
Purchaser from, any government or governmental, regulatory or administrative
authority or agency, domestic or foreign (each, a "Governmental Entity"), in
connection with the execution and delivery of this Agreement by Purchaser and
the consummation by Purchaser of the transactions contemplated by this Agreement
and the Ancillary Documents. This Agreement and the Ancillary Documents
constitute legal, valid and binding obligations of Purchaser, enforceable in
accordance with their terms, except as enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting rights of creditors generally and general principles of equity,
whether applied at law or in equity. 

 

            5.04 Tax Matters. To the best Knowledge of Purchaser, Purchaser has
duly and timely filed all tax returns and reports required to be filed by
Purchaser prior to Closing, except to the extent that any failure or alleged
failure to file any Tax return or report would not have a material adverse
effect on Purchaser or the Assets. All of Purchasers' tax returns and reports
are true and complete in all material respects. 

 

            5.05. Litigation. Purchaser represents that there is no prosecution,
suit, action, arbitration proceeding or governmental proceeding pending, or to
the best Knowledge of Purchaser, materially threatened, against or affecting
Purchaser or the transactions contemplated by this Agreement. Except as set
forth in this agreement to the best Knowledge of Purchaser, there is not
outstanding against Purchaser any decision, judgment, decree, injunction, rule
or order of any court, arbitrator or Governmental Entity and no material
prosecution of Purchaser as Defendant. 

 

            5.06. Brokers. Purchaser shall not have any obligation or liability
to pay any fee or other compensation to any Person engaged by Purchaser in
connection with this Agreement and the transactions contemplated hereby. 

 

            5.07. True Copies. All copies of documents delivered or made
available to Purchaser in connection with this Agreement are true and correct
copies of the originals thereof. 

 

            5.08. Compliance with Law. Purchaser is in material compliance with
all federal, state and local laws, regulations and ordinances applicable to its
business and operations.

 

ARTICLE 6 - SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
DISCLAIMER

 

            6.01.  Survival of Representations and Warranties of the Parties.
Except as provided in Section 6.02 and the tax obligations set forth herein, all
representations and warranties made by any party hereto contained in this
Agreement or in any Ancillary Document, and the indemnification obligations of
each party hereto with respect to representations and warranties, shall survive
for a period ending two (2) years following the Closing Date. Notwithstanding
the foregoing, the representations and warranties relating to Section 4 and
Section 5 hereof, and the indemnity obligations with respect to such
representations and warranties, shall remain operative and in full force and
effect until the expiration of the applicable statute of limitations.  

 

            6.02     Return of Documents. Should the Closing not occur,
Purchaser agrees to return to Sellers all documents, agreements, contracts,
pleadings, maps, engineering studies, title reports and all other documents that
Purchaser obtained during its due diligence. The term documents shall include
those in electronic format.  

 

            6.03     Disclaimer.     Sellers and KLE make no representations
regarding title to the Properties. A copy of the prior title report has been
provided to Purchaser, who may at its option, update said title report.
Purchaser has the right to cancel the transactions contemplated by this
Agreement during the Option period if, in its opinion, it is not satisfied with
the status of the title issues related to the Properties. Sellers specifically
do not warrant or represent that a title policy may be obtained on the
Properties and Purchaser acknowledges this.

 

 ARTICLE 7 – CONDITIONS TO THE CLOSING

 

 7.01.  Condition to Obligations of Purchaser. The obligations of Purchaser to
close the transactions contemplated hereby on the Closing Date are subject to
the satisfaction of the terms set out in Section 3 and the following condition:
 

 

 (a)        Sellers will provide to Purchaser all geological reports, assays and
other information necessary to the development and mining operation of the
Properties prior to Final Closing. 

 

(b)      Wentworth will assume no liabilities from KLE associated with the
Properties other than as set forth in this Agreement. 

 

(c)       Two new directors: Stephen G. Lunn and Sam P. Burchett will have been
nominated and accepted their nomination for ascendancy to the Wentworth Board of
Directors.

 

            7.02. Condition to Obligations of Seller. The obligations of Sellers
to close the transactions contemplated hereby on the Final Closing Date are
subject to the satisfaction of the terms set out in Section 3 and the following
condition: 

 

(a)    Prior to the issuance of the Seven Million Five Hundred Thousand
(7,500,000) shares to the Sellers under this Agreement, there will be no more
than Seventeen Million Five Hundred Thousand (17,500,000) total issued and
outstanding shares, fully diluted, assuming all conversions and option/warrant
exercises, in Wentworth.

 

ARTICLE 8 - THE CLOSING 

 

At the Final Closing, the parties shall deliver the documents and instruments
and take the actions set out in Exhibit A: 

 

8.01.   Title Transfer. Sellers shall deliver to Purchaser an Assignment of each
of their Interests as they relate to KLE, constituting all of the interests
intended to be exchanged for shares of Purchaser, conveyed in recordable form
for the title recording instrumentality in Fayette County, Kentucky, if
necessary. 

 

8.02    Share Issuance, Cash Delivery.         Purchaser shall deliver the One
Million Dollars ($1,000,000) in cash from the escrow account (or in the event
Purchaser elects to close prior to August 1, 2005, the amount in the escrow
account and any additional cash to fund the $1,000,000) in the form of wire
transfer or other immediate funds less the total amount of payments already made
to the Buyer pursuant to the Option Agreement and Seven Million Five Hundred
Thousand (7,500,000) shares of its restricted common stock, issued in the name
of Sellers or as directed by Sellers prior to Closing. 

 

ARTICLE 9 – ADDITIONAL AGREEMENTS 

 

9.01. Agreements As to Tax Matters. The parties to this Agreement will cooperate
fully with each other, in connection with the preparation, signing and filing of
tax returns and in any administrative, judicial or other proceeding involving
taxes relating to KLE or the Properties.

 

9.02. Post-Closing Documents. The parties hereto will cooperate with one another
after Final Closing and, without any further consideration, will execute and
deliver such other documents as shall be reasonably required after the Final
Closing and to take any other action necessary to carry out the intent and
purposes of this Agreement. 

 

9.03. Notice. Each party shall notify the others of any claim, demand, action,
suit or proceeding relating to or arising in connection with, the Assumed Assets
and Liabilities as soon as practicable after learning of such claim, demand,
action, suit, or proceeding. 

 

            9.04 Registration Commitment of Purchaser. Purchaser agrees that it
will cause to be filed a Registration Statement, on Form SB-2 or S-3, as
appropriate, to effect the registration of the Seven Million Five Hundred
Thousand (7,500,000) shares issued to Seller (plus the 666,667 additional shares
minus an amount of common shares equal to the amount of payments previously paid
pursuant to the Option Agreement, divided by $1.50, should Sellers elect to take
additional stock in lieu of cash at Final Closing). This Registration must be
filed within sixty (60) days of Final Closing.

 

ARTICLE 10 - GENERAL PROVISIONS

 

 10.01. Expenses. Each party shall pay its own expenses (including legal and
accounting costs and expenses) in connection with the negotiation, preparation
and consummation of this Agreement and the Ancillary Documents, and the
transactions contemplated hereby and thereby. 

 

10.02. Governing Law; Waiver of Jury Trial. All questions concerning the
construction, interpretation and validity of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the Commonwealth of
Kentucky as to the Properties and any title issues, and as to the laws of the
State of Oklahoma with respect to corporate issues governing Wentworth and/or
its securities. The parties agree to jurisdiction and venue in federal court in
the Eastern District of Kentucky and agree to waive rights to jury trial.  

 

10.03. Headings. Article and Section headings used in this Agreement are for
convenience only and shall not affect the meaning or construction of this
Agreement. 




10.04. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or mailed by certified
mail (return receipt requested) to the parties at the following address (or at
such other address for a party as shall be specified by like notice), or if sent
by telecopy to the parties at the following telecopy numbers: 

 

If to Purchaser:

 

Wentworth Energy, Inc.

11300 West Olympic Blvd, Suite 800

Los Angeles, California 90064

 

If to Sellers:

 

Stephen G. Lunn

427/428 Old Brompton Road

South Kensington London SW7 3SS 

United Kingdom

 

 Sam P. Burchett

200 W. Vine Street, Suite 400

Lexington, Kentucky 40507

 

KLE Mineral Holdings, LLC

200 W. Vine Street, Suite 400

Lexington, Kentucky 40507

 

  10.05 Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
successors of Sellers and Purchaser. 

 

10.06. Final Agreement; Entire Agreement. This Agreement, including all
exhibits, schedules attachments and any agreements set forth as an annex to any
this Agreement, is the final agreement between the parties and constitutes the
entire agreement between the parties hereto and supersedes all prior agreements
and understandings, both written and oral, whether signed or unsigned, with
respect to the subject matter hereof, and specifically supersedes the Letter of
Intent between the parties dated December 21, 2004. 

 

10.07. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument. Facsimile signatures may be accepted if followed
by delivery of actual signature. 




10.08. Preparation of Agreement. Purchaser prepared this Agreement and the
Ancillary Agreements solely on its behalf. Each party to this Agreement
acknowledges that: (I) the party had the advice of, or sufficient opportunity to
obtain the advice of, legal counsel separate and independent of legal counsel
for any other party hereto; (ii) the terms of the transactions contemplated by
this Agreement are fair and reasonable to such party; and (iii) such party has
voluntarily entered into the transactions contemplated by this Agreement without
duress or coercion. 

 

10.09. Confidentiality. Except as to the extent required by law, without the
prior written consent of the other party, neither Wentworth nor Sellers shall
directly or indirectly make any public comment, statement or communication with
respect to, or otherwise disclose or permit disclosure of the existence of
discussions regarding a possible transaction between the parties and the terms,
conditions or other aspects of the transactions set forth in the Agreement until
Closing has occurred. 

 

IN WITNESS WHEREOF, the parties have duly executed this stock purchase agreement
as of the date first written above.

 

  WENTWORTH ENERGY, INC.

 BY:

_______________________

Gordon McDougal

President  

 

KLE MINERAL HOLDINGS LLC           

 

               

BY: ITS INDIVIDUAL MEMBERS OF KLE

 

 

 

 _______________________                                           
_______________________

Stephen G. Lunn                                                               
Sam P. Burchett





 

--------------------------------------------------------------------------------







Exhibit A

Closing Procedure

 

1.    Each party shall have satisfied conditions to closing as set forth in the
Agreement.

2.    The Sellers shall have delivered their respective Limited Liability
Interests in KLE Mineral Holdings, LLC to Purchaser.

3.    Purchaser shall have delivered the Purchase Price.

4.    Upon the exchange of the Limited Liability Interest for the Purchase Price
at the Final Closing the transaction shall be deemed closed.







--------------------------------------------------------------------------------

 


Exhibit B

Recommendation from the Managing Members to the interest holders of

KLE

 

 THE MEMBERS OF KLE MINERAL HOLDINGS, LLC HEREBY FORMALLY RECOMMEND COMPLETION
OF THE TRANSACTIONS CONTEMPLATED BY THE ACQUISITION AGREEMENT

 

 

 ______________________                                  
________________________

Stephen G. Lunn                                                        Sam P.
Burchett

 

 




--------------------------------------------------------------------------------




Exhibit C

ASSUMED ASSETS/LIABILITES

Assets/Properties

 

 

This is a complete list of all assets and liabilities of KLE, which are being
assumed as part of this agreement.

 

The assets and liabilities are:

 

Assets:




A.    KLE's interest in the DeGroot Patents pursuant to the Graham Lease all as
set forth in the Greenbaum Doll and McDonald title opinion to Kentucky Land and
Exploration and as further set forth in the Davis reserve study dated March
2005.

B.    The claims of Kentucky Land and Exploration acquire by KLE Mineral
Holdings, LLC, including those claims in the Perry County Litigation, the claims
asserted in the Horizon Bankruptcy which include prepetition claims and
administrative claims, post petition.

C.    All books and records of Kentucky Land and Exploration acquired by KLE
Mineral Holdings, LLC.

D.    All unasserted claims of Kentucky Land and Exploration acquired by KLE
Mineral Holdings, LLC.

E.    All other rights, title and interest of Kentucky Land and Exploration that
was acquired by Mineral Holdings, LLC including rights to extract, intangible
rights and all contract rights.

 

Liabilities:

 

A.    The only liability acquired by KLE Mineral Holdings, LLC, was the legal
invoices of Sam P. Burchett, Attorney at Law as well as continuing legal
expenses in representation KLE Mineral Holdings, and its predecessor in interest
Kentucky Land and Exploration in the Perry Circuit Court action and in the
Horizon Bankruptcy.  The total of those invoices shall not exceed $175,000.00.




B.    KLE Mineral Holdings, LLC has retaind Potter Stephens, a local accounting
firm for purposes of the partnership return for 2004.  Those expense should not
exceed $2,500.00.

 

C.    KLE Mineral Holdings, LLC may be liable for unmined minerals taxes the
amount of which has not be determined.

 

--------------------------------------------------------------------------------




 

Exhibit D

List of KLE Members

 

 

Stephen G. Lunn

Sam P. Burchett 




--------------------------------------------------------------------------------

 

 

Exhibit E

 

Legal Description of the property owned by KLE

 

 ATTACHED TO EXHIBIT E IS TITLE OPINION OF GREENEBAUM DOLL AND MCDONALD, ALONG
WITH PROPERTY DESCRIPTION OF 119 PATENTS.

 

--------------------------------------------------------------------------------




EXHIBIT F


EXECUTED OPTION AGREEMENT




 

--------------------------------------------------------------------------------

 

SCHEDULES TO ACQUISITION AGREEMENT

 

 

2.01    LIMITED LIABILITY INTERESTS

 

Stephen G. Lunn                                3 Units of KLE Mineral Holdings,
LLC

Sam P. Burchett                                 1 Unit of KLE Mineral Holdings,
LLC

 

2.02    ASSUMED LIABILITIES

 

Liabilities:

 

A.    The only liability acquired by KLE Mineral Holdings, LLC, was the legal
invoices of Sam P. Burchett, Attorney at Law as well as continuing legal
expenses in representation KLE Mineral Holdings, and its predecessor in interest
Kentucky Land and Exploration in the Perry Circuit Court action and in the
Horizon Bankruptcy.  The total of those invoices shall not exceed $175,000.00.

 

B.    KLE Mineral Holdings, LLC has retained Potter Stephens, a local accounting
firm for purposes of the partnership return for 2004.  Those expense should not
exceed $2,500.00.

 

C.    KLE Mineral Holdings, LLC may be liable for unmined minerals taxes the
amount of which has not be determined.


4.04    Existing Litigation in Kentucky




            A.    PERRY CIRCUIT COURT ACTION:   




CIVIL ACTION NO. 96-CI-000489 and styled:




ESTATE OF JOSEPH D. WEDDINGTON  V. CYPRUS AMAX MINERALS COMPANY, et al
  DEFENDANTS and   KENTUCKY LAND AND

EXPLORATION COMPANY  INTERVENING  PLAINTIFF V. ESTATE OF JOSEPH D. WEDDINGTON,
et al. DEFENDANTS.




            B.    HORIZON BANKRUPTCY:




MAIN CASE STYLED:




IN RE:  HORIZON NATURAL RESOURCES

COMPANY, et. al.CASE NO. 02-14261 WSH

DEBTOR




1.        Prepetition claims for compensatory and tort claims arising out of the

Perry Circuit Court action.  




2.        Post petition administrative claims for compensatory and tort claims
arising out of the Perry Circuit Court Action.




3.        Objections to the post petition claims filed by Lexington Coal




4.        Objections to the prepetition claims filed by Debtor and Lexington
Coal.




5.        Adversary Proceeding:




Adversary Case No. 04-1643 styled as follows:

 

GEOFFREY L. BERMAN, solely in his capacity as the Liquidating Trustee of the HNR
Liquidating Trust; INTERNATIONALCOAL GROUP, INC. f/k/a Newcoal, LLC; ICG HAZARD,
LLC; LAUREN LAND COMPANY vs. ESTATE OF JOSEPH D. WEDDINGTON; DEFENDANTSEZRA C.
ADAIR, d/b/a A.C.E. DevelopmentCompany and Klondike Mining, Inc; KLONDIKE
MINING, INC.; KENTUCKY LAND AND EXPLORATION COMPANY, [predecessor to KLE Mineral
Holdings LLC] and JOHN and/or JANE DOES 1-100

 

4.05    Brokers




Sellers:






Sellers are not obligated to any broker regarding the transactions contemplated
by this Agreement.




